  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 1 of 40
The information included in this report must be based on suspicious activity and in no
way be used for profiling a specific population.

SUSPICIOUS ACTIVITY REPORT                                                           Wisconsin Department of Transportation
 Case Number                     Reporting Agent/Station                 Activity Date
 20SAR533                        WI DMV CAFU                             03/06/2020
 Attachments?                    Number of Pages (Including this cover page)?
  Yes                            40

Summary:

On 04/02/2020 the DMV Administrator received a complaint from Linda DeGraef. In the complaint Linda
DeGraef indicated that she Wisconsin Car Registration (WICR) scammed her. She said that she entered
wisconsindmv.gov/RENEW (The address registration renewal statements.). She is certain that she was on the
official DMV website at the start of the transaction. She believes that WICR rerouted her to their website
without any notification. In the confirmation email from WICR. WICR notified her that they placed a hold on
her credit card for $189.99.


She contacted her credit card company immediately. She reported that WICR fraudulent obtained her credit
card information. The credit card company told her that they cannot cancel a payment that is being held.


Linda DeGraef then contacted the DMV. The agent told Linda DeGraef that the DMV is aware of this issue.
The DMV agent did not realize that Linda DeGraef WICR hijacked the transaction. The DMV agent thought
that Linda DeGraef did not select the link for the official DMV website.


On 04/17/2020 the Vehicle Registration Unit (VRU) received a complaint from Michael P Ashworth. He
reported that he thought he was on the official DMV website when he renewed his registration. After the
transaction he found a hold on his credit card for $189.99. He checked his browser history and realized that he
was on the wrong website. He contacted WICR and they refunded the service fee.




This report should be submitted via secure fax or e-mail to the Compliance, Audit and Fraud Unit
along with any supporting documents.
Fax (608)223-7720
Email DOT DMV Fraud Unit@dot.wi.gov

Send any original documents through Inter-D mail or regular postal mail.



                                                FTC Exhibit B - Page 1
                                                Wisconsin DMV Report
 Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 2 of 40

SUSPICIOUS ACTIVITY REPORT                                                         Wisconsin Department of Transportation
                                                                                          Page 2 of 18


Investigation:


Victim 1: Linda Sue DeGraef




Linda DeGraef told the Department that she uses her iPhone to pay bills over the internet. On 03/01/2020 she
entered the web address (wisconsindmv.gov/renew) into the Safari browser on her iPhone. She was directed to
the Departments website, where she selected the “Renew Now” icon. She thought she entered her Discover card
information on the official WI DMV website.
The official DMV website for registration renewals. (Attachment #1 included on page 19)




                                               FTC Exhibit B - Page 2
                                               Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 3 of 40

SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 3 of 18


She believes that WICR rerouted her to their website without any notification. In the confirmation email from
WICR. WICR notified her that they placed a hold on her credit card for $189.99.




                                               FTC Exhibit B - Page 3
                                               Wisconsin DMV Report
 Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 4 of 40

SUSPICIOUS ACTIVITY REPORT                                                     Wisconsin Department of Transportation
                                                                                      Page 4 of 18


On 03/01/2020 at 4:29 PM, Linda DeGraef immediately responded to WICR asking to cannel the transaction.
To our knowledge WICR did not act on this request.




On 04/02/2020 the DMV Administrator received a complaint from Linda DeGraef. In the complaint Linda
DeGraef indicated that she WICR scammed her. CAFU believes that WICR hijacked the Linda DeGraef from
the official WI DMV website.




                                             FTC Exhibit B - Page 4
                                             Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 5 of 40

SUSPICIOUS ACTIVITY REPORT                                                       Wisconsin Department of Transportation
                                                                                        Page 5 of 18


Two days after she landed on WICR's website, WICR sent her the payment confirmation number. It appears
that WICR used the official DMV website to complete the transaction. The Department emailed the
confirmation number to lindadegraef0878@comcaf.net. This email address does not belong to Linda DeGraef.
CAFU believes that email addresses that end @comcaf.net belong to WICR. The transaction originated from an
IP address located in Portland Oregon.




Larger view of the text above.
Email from WICR




The confirmation number listed is the same confirmation number that was issued by the Department on
03/03/2020.




                                             FTC Exhibit B - Page 5
                                             Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 6 of 40

SUSPICIOUS ACTIVITY REPORT                                                           Wisconsin Department of Transportation
                                                                                            Page 6 of 18


According to the Departments records the plate was renewed online at 10:47 AM.




Linda DeGraef was not on the official DMV website on 03/03/2020. CAFU believes that WICR renewed her
registration using the official DMV website.
The transaction originated from an IP address (54.188.230.136) in Portland Oregon.
Lindadegraef0878@comcaf.net is not Linda DeGraef’s email address. CAFU believes that email addresses that
end @comcaf.net belong to WICR.
(Attachment #2 included on page 23)




                                               FTC Exhibit B - Page 6
                                               Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 7 of 40

SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 7 of 18


IP address 54.188.230.136 originated in Portland Oregon; however, the victim lives in Superior WI.




The Department did not collect payment from Linda DeGraef. WICR collected the fee. It appears WICR adds a
surcharge when Linda DeGraef landed on the WICR website. Her credit card company removed the charges
that WICR billed her. (Attachment #3 included on page 28)




Her registration is currently renewed. This could change if WICR's credit card reverses the charges
(Attachment #4 included on page 30)




                                               FTC Exhibit B - Page 7
                                               Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 8 of 40

SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 8 of 18


Victim 2: Michael P Ashworth




Michael Ashworth reported that he renewed his registration using the Safari app on his iPhone. He entered
Wisconsin DMV and selected the first site without paying attention to it. When he opened the site, he received a
pop-up message that he closed without reading. He checked his debt card account to verify the payment went
through and noticed that there was a hold of $189.99. He then checked his browser history on his iPhone and
realized that he was not on the Departments site. WICR told him that they are not affiliated with the Wisconsin
DMV. WICR explained that they place a hold of $189.99. They release the hold once they determine the
amount owed.


Michael Ashworth did not use the official DMV website to renew his registration on 04/13/2020. CAFU
believes that WICR renewed his registration using the official DMV website.




                                               FTC Exhibit B - Page 8
                                               Wisconsin DMV Report
 Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 9 of 40

SUSPICIOUS ACTIVITY REPORT                                                         Wisconsin Department of Transportation
                                                                                          Page 9 of 18


The transaction originated from an IP address (54.200.8.102) in Boardman Oregon.
Michaelashworth8080@comcaf.net is not Michael Ashworth’s email address. CAFU believes that email
addresses that end @comcaf.net belong to WICR.
(Attachment #5 included on page 32)




IP address 54.200.8.102 originated from Boardman Oregon; however, the victim lives in Green Bay WI.




                                             FTC Exhibit B - Page 9
                                             Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 10 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 10 of 18


The Department did not collect payment from Michael Ashworth. WICR collected Then they charge the credit
card for both their fee and the DMV fee. registration fee. WICR collected $64.45 from Michael Ashworth's
debit card. Then WICR issued a refund for $39.99. This is the amount of the service charge that they assessed
for the transaction. (Attachment #6 included on page 37)




On 04/13/2020 WICR renewed license plate 162DZ using the Departments online service.
(Attachment #7 included on page 39)




                                              FTC Exhibit B - Page 10
                                              Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 11 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                        Wisconsin Department of Transportation
                                                                                         Page 11 of 18


About Wisconsin Car Registration.ORG
According to Dianne Parish the MVPS with DAS, WICR is not affiliated with the Department and the
Department does not regulate them. Because the Department does not regulate them, we can’t limit the service
fee they wish to charge.




WICR Service fee $39.99




                                             FTC Exhibit B - Page 11
                                             Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 12 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                         Wisconsin Department of Transportation
                                                                                          Page 12 of 18


CAFU will file a complaint with the Federal Trade Commission (FTC).
https://www.ftc.gov/news-events/press-releases/2020/02/court-stops-sprawling-scheme-operated-hundreds-
websites-deceived?utm_source=govdelivery
This is a small sampling of what is on the link listed above.




The Department notifies users that they will be forwarded to U.S. Bank to collect your payment information.




U.S. Bank reported that 7,615 transactions contained an email address ending in comcaf.net. These transactions
occurred between January 1, 2020 through April 17, 2020. These transactions originated from 179 different IP
addresses. These IP address originated in Oregon, USA and other countries such as Canada, and Russia.




                                                FTC Exhibit B - Page 12
                                                Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 13 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                            Wisconsin Department of Transportation
                                                                                             Page 13 of 18


Activity Log:

04/02/2020
   x DOTCHM assigned case to me.
   x Left message asking her to contact us.
   x Sent Susan initial findings. I will need to talk to the customer to continue investigating this case.

04/08/2020
   x Spoke to victim. She used her iPhone to renew her plate. She selected the Safari App and entered
       Wisconsindmv.gov/renew. She was brought to our site where she selected the “renew now” button. She
       noticed that the site asked for her last name and did not remember that part when she renewed online last
       time. After she entered her information she received an email from WICR about her $189.99 payment.
       She immediately contacted her credit card company, but they were unable to reverse the charges.
   x She will look for the email and forward it to me.
   x She put something on Facebook about her encounter with our site and a friend indicated that the same
       thing happened to her and she thought 189.99 was the fee to renew her plates.

04/14/2020
   x Linda found the emails and will send them to me.
   x Linda indicated that her credit card company reversed the charges.
   x Sent request for IP address.
          o Received IP address, it is in Portland Oregon
   x Sent request to Dianne Parish to see if the Department can regulate the website.
          o Per Dianne Parish the Department cannot regulate these sites.
          o The FTC has filed a complaint against this company amongst others.
   x Advised Linda that we recommend filing a complaint with the FTC.

04/15/2020
   x Linda said that she did not make a second payment for her registration. She indicated that she paid the 1
       fee and they used that to pay for her registration on our website.
   x Linda said that she used a Discover Card, not Master Card.
   x Susan is in contact with the FTC about this case. Info from Susan:
           o The FTC has an open litigation case with On Point Global LLC and after speaking to an agent
              this morning and describing our example, they feel like this may be a morphed version of their
              case. The difference is, the transactions in their case were not completed by the company (a
              charge was made to the customer’s credit card and nothing was provided that wasn’t otherwise
              available for FREE) and the customer’s record was not updated. Additionally, in their case there
              was proof the customer went to the non- government business site and was deceived into
              believing they were on the government site.
           o The FTC is interested in this specific case and the business involved in it. I’ll be sending it to
              them later today. They have the means to conduct a forensic study of the IP address for this
              company. When we know more, we’ll share.
   x Carolyn Hunt with the Bureau of Information Technology Services (BITS) indicated that:
           o These companies use the information the constituent enters into their application to access
              RegRenewal (via screen scrapping) and programmatically process the transaction through
              WisDOT so the renewal is completed successfully, but the process also allows them to charge

                                                FTC Exhibit B - Page 13
                                                Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 14 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 14 of 18


               the extra fees which they retain. To circumvent “bad actors” from accessing RegRenewal, BITS
               could place “ReCaptcha” on the first page of the application, providing a security layer that
               forces “a real person” validation prior to accessing the RegRenewal application. At some point
               in time, they may determine a ReCaptcha workaround, at which time we would need to do a
               deeper dive into application security protocols but adding ReCaptcha should stop them for now.
   x   Kristian Boardman, the DMV Administrator agreed to begin a process to add an extra layer of security
       (ReCaptcha) to the public website.
   x   Susan spoke to Sarah Waldrop with the Bureau of Consumer Protection at the Federal Trade
       Commission (FTC).
          o Contact information 202-326-3444: swaldrop@ftc.gov


04/16/2020
   x Received all transactions that originated from the same IP address (54.188.230.136) as the victims
       between 01/01/2020 through 04/15/2020.
            o 63 additional victims
                    The email addresses are similar. They are the customers first and last name followed by
                       @comcaf.net
            o First transaction from IP address was on 02/28/2020
            o Last transaction from IP address was on 03/20/2020
   x Met with Susan about next steps in this case.
            o Created survey.
            o Find out if US Bank can run a report with all transactions with an email address that ends with
               @comcaf.net.
   x Carolyn Hunt with BITS reported:
            o While the eNOTIFY link to access RegRenewal comes from a secure source within DOT, the
               developers believe that once the “bad actors” become aware they can no longer access
               RegRenewal due to ReCaptcha on the initial page, they will look for another entry point. If they
               can obtain a copy of an eNOTIFY email which includes the DOT link to RegRenewal, it would
               provide an opportunity to create a new entry point via re-engineering of the information
               contained within that link. The proposed solution provides the security layer of ReCaptcha on
               the two approved access points into the RegRenewal application along with validation
               throughout the transaction that it was started from a secure DOT entry point.
   x Plan of action from Carolyn Hunt with BITS: (Waiting for approval to move forward with this plan)
            o Add ReCaptcha to page one of RegRenewal
            o Add ReCaptcha to page two of RegRenewal (for constituents who receive a link to renew via
               eNOTIFY from DOT)
            o Bypass ReCaptcha in eNOTIFY if the request to sign-up comes from RegRenewal
            o Validate throughout the transaction that the request originated from a page with a valid
               ReCaptcha flag
            o No changes to the Kiosk version of RegRenewal
   x Time Frame and other information from Carolyn Hunt:
   x The development estimate to complete is between 40-60 hours. BITS would like DMV to assign a BAE
       to right away to assist as needed to ensure the solution works as expected with no adverse impact to
       existing processes.
   x To decrease BITS-related paperwork and start working on the solution as soon as it is approved, this


                                              FTC Exhibit B - Page 14
                                              Wisconsin DMV Report
  Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 15 of
                                        40
SUSPICIOUS ACTIVITY REPORT                                                          Wisconsin Department of Transportation
                                                                                           Page 15 of 18


       task will be integrated into active project DMV Web App Remediation Phase I (3923). It will be treated
       as a separate release within that project to be scheduled for deployment upon completion.
   x   Susan asked Sarah to review the plan.
   x   Sent survey to Susan for review.
   x   Susan sent them an update and survey to senior management for review.
           o CAFU requested a report to see how many transactions were processed from the IP address of
               the non-government company. From 2/28/2020 through 3/20/2020 63 transactions were
               processed for customers with the IP address identified.
           o Request to survey 63 customers. The survey results can be shared with the FTC to show the
               number of customers involved. Also, it is possible they have changed their IP address to continue
               the pattern.


04/17/2020
   x Sent Susan my review of the plan.
           o It looks like a solid plan.
   x Sent Revenue Accounting (RA) if it is possible to receive a report with all transactions between
       01/01/2020 through 04/17/2020 that have an email address that ends @comcaf.net.
           o RA sent to US Bank.
           o I replied to add that we will need the IP address if they can create this report.
   x VRU forward an email from Michael Ashworth. In the email Mr. Ashworth reported that he was
       charged $64.43 by WICR.
   x CAFU spoke to Michael Ashworth. Michael stated that he used his iPhone to renew his registration. He
       entered Wisconsin DMV into the Safari search engine and clicked on the first link. When the site opened
       he received a pop-up message that he closed without reading. He proceeded to enter all the required
       information and debit card information. He checked his debt card account to verify the payment went
       through and noticed that there was a hold of $189.99. He then checked his browser history on his iPhone
       and realized that he was not on the Departments site. He called WICR and was informed that WICR is
       not affiliated with the Wisconsin DMV. WICR explained that the $189.99 was on hold until the they
       determined how much they needed to collect for the registration and for their service fee. In the end,
       WICR collected $64.43 from his debit card; however, WICR also issued a refund for $39.99, the amount
       of the service charge that they assessed for the transaction.

04/21/2020
   x US Bank sent a list of all transactions that has an email address ending in @comcaf.net from 01/01/2020
       through 04/17/2020,
           o 7,615 registration renewal transactions between 01/01/2020 through 04/17/2020.
           o The 7,615 transactions originated from 1 of 176 different IP addresses.
                   178.162.198.118 originated from Quebec Canada
                   186.32.223.179 originated from Costa Rica
                   193.34.232.23 originated from Russia
                   34.215.137.251 originated from Boardman, Oregon
                   35.162.10.123 originated from Boardman, Oregon
                   5.181.233.166 originated from Quebec Canada
                   52.42.174.171 originated from Boardman, Oregon
           o DMV received payments from WICR in the amount of $697.352.75.

                                              FTC Exhibit B - Page 15
                                              Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 16 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                           Wisconsin Department of Transportation
                                                                                            Page 16 of 18


           o WICR places $189.99 on hold on the consumers credit card. $189.99 times 7,615 transactions
             equal $1,446,773.85 that was held for each transaction.
           o WICR charges $39.99 plus the registration fee. $39.99 times 7,615 transactions equal
             $304,523.85.


04/22/2020
       Sent case (20CAR533 FTC) to Sarah Waldrop with the FTC.
   x FTC requested a report with the victim’s information, this would be public; therefore, we would need to
       redact PII.
   x FTC requested contact information for the victim’s, this information would not be public.
   x Michael Ashworth told CAFU that he gives permission for us to share his information.
           o Michael clarified that of the $189.99 that WICR held they collected $64.43; however, they
               refunded all but the $23.46 that was used to pay for the registration.

04/23/2020
   x Linda DeGraef told CAFU that he gives permission for us to share her information.



Conclusion:

On 04/02/2020 the DMV Administrator received a complaint from Linda DeGraef. In the complaint Linda
DeGraef indicated that she WICR scammed her. CAFU believes that WICR hijacked the Linda DeGraef from
the official WI DMV website.


She said that she entered wisconsindmv.gov/RENEW (The address registration renewal statements.) into Safari
on her iPhone. She is certain that she was on the official DMV website on 03/01/2020 at the start of the
transaction. She thought she entered her Discover card information on the official WI DMV website. After the
transaction was complete, WICR sent a confirmation email.


She believes that WICR rerouted her to their website without any notification. In the confirmation email from
WICR. WICR notified her that they placed a hold on her credit card for $189.99. She immediately responded to
WICR asking to cannel the transaction. To our knowledge WICR did not act on this request.


Two days after she landed on WICR's website, WICR sent her the payment confirmation number. It appears
that WICR used the official DMV website to complete the transaction. The Department emailed the
confirmation number to lindadegraef0878@comcaf.net. This email address does not belong to Linda DeGraef.


                                               FTC Exhibit B - Page 16
                                               Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 17 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                             Wisconsin Department of Transportation
                                                                                              Page 17 of 18


CAFU believes that email addresses that end @comcaf.net belong to WICR. The transaction originated from an
IP address located in Portland Oregon.


The Department did not collect payment from Linda DeGraef. WICR collected the fee. It appears WICR adds a
surcharge when Linda DeGraef landed on the WICR website. Her credit card company removed the charges
that WICR billed her. Her registration is currently renewed. This could change if WICR's credit card reverses
the charges.


Dianne Parish the Motor Vehicle Program Specialist (MVPS) with the Dealer and Agent Section (DAS) told
CAFU that WICR is not affiliated with the Department and the Department does not regulate them. Because
the Department does not regulate them, we can’t limit the service fee they wish to charge.


Carolyn Hunt with the Bureau of Information Technology Services (BITS) said that these companies use the
customer information collected to access the access the Departments public website, RegRenewal (via screen
scrapping). The Department will begin a process to add an extra layer of security called “ReCaptcha” to force
“a real person” to confirm before accessing RegRenewal on the Departments public website




On 04/17/2020 Michael Ashworth told CAFU that WICR charged him $63.45 for his registration renewal. In
his report, he indicated that he used his iPhone to renew his registration. Using the Safari on his iPhone he
entered Wisconsin DMV. He selected the first link assuming it was the official DMV website.




Then he checked his debt card account to verify the payment went through. He noticed WICR placed a hold for
$189.99. Next, he checked his browser history on his iPhone. He realized that he was not on the Departments
site. He called WICR. WICR told him that they are not affiliated with the Wisconsin DMV. WICR explained
that they place the funds on hold. WICR removes the hold once they determine how much to collect. Then
WICR collects the renewal fee billed by the DMV and their service fee.
WICR collected $64.43 from his debit card. They agreed to a one-time refund of the service fee.




                                                FTC Exhibit B - Page 17
                                                Wisconsin DMV Report
   Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 18 of
                                         40
SUSPICIOUS ACTIVITY REPORT                                                              Wisconsin Department of Transportation
                                                                                               Page 18 of 18


In the end, WICR did not collect any service fees from these two victims. Linda DeGraef contacted her credit
card company. Her credit card company removed the entire charge from her credit card. Michael Ashworth
contacted WICR and they issued a one-time refund for $39.99, the cost of the service fee. It appears that the
charges are only taken off if the consumer disputes the charges. It is unknown if WICR charged the other 7,613
consumers this inflated fee.




                                                         Compliance, Audit & Fraud Unit
                                                                         (Investigator's Signature)




                                               FTC Exhibit B - Page 18
                                               Wisconsin DMV Report
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 19 of
                                      40




              Attachment
                  #1




                                  FTC Exhibit B - Page 19
                                  Wisconsin DMV Report
Wisconsin DMV Official Government Site – Online license plate renewal                  Page 1 of 3
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 20 of
                                      40




    State of Wisconsin
    Department of Transportation

     Online license plate renewal
        Online services

        Vehicles

        Titles

        Plate guide

        Special plates

        Motor carriers

        DMV customer service
        centers

        Forms

        Drivers




         DMV in-person services are now limited to the following by appointment
         only (no in-person vehicle services):

                 • C ommercial Driver Licenses (CDLs)
                 • V oters needing identification and using the Voter ID Petition Process -
                   Ʀ View ID card petition process
                 • N ew Wisconsin residents who need a driver license or ID to vote

         To make an appointment, call (608) 264-7447. Due to high call volumes,
         callers may expect longer waiting periods.

         Vehicle related services can be done online .


       Information about



                                          FTC Exhibit B - Page 20
                                          Wisconsin DMV Report
DOTSRY                                                                                  4/15/2020
Wisconsin DMV Official Government Site – Online license plate renewal                 Page 2 of 3
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 21 of
                                      40

       Need to change your address?bPlease update your addressbbefore you renew
       online.

       If you need to update or verify where your vehicle is kept go to Vehicle kept in
       information.

       This service may not be available on Sundays from 6 a.m.–9 a.m. due to regular
       system maintenance.




       Renew your license plate now

       You will be forwarded to U.S. Bank for the collection of your credit/debit card or
       checking/saving account data so that your payment can be processed. This data is
       classified as private and U.S. Bank will only use this data for the purpose of
       renewing your license plates. The online renewal isbnot complete until you receive
       a confirmation number at the end of the transaction.


       Go paperless New Postcards

       If you are eligible to renew your license plates online, you may also be eligible to
       receive renewal notices by email instead of receiving paper notices. See eNotify
       for more information.


       New Postcards

       Watch for the redesigned registration renewal postcard. It has information on
       additional fees included in your registration. Learn more about going paperless,
       renewing online and signing up for eNotify to receive electronic renewal
       reminders.




                                        FTC Exhibit B - Page 21
                                        Wisconsin DMV Report
DOTSRY                                                                                  4/15/2020
Wisconsin DMV Official Government Site – Online license plate renewal   Page 3 of 3
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 22 of
                                      40




       View instructions to renew by mail


       Questions?b
       EmailbWisconsin DMV email service

       Phone




                                      FTC Exhibit B - Page 22
                                      Wisconsin DMV Report
DOTSRY                                                                   4/15/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 23 of
                                      40




              Attachment
                  #2




                                  FTC Exhibit B - Page 23
                                  Wisconsin DMV Report
Payment Detail                                                                             Page 1 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 24 of
                                      40




                                                                   Administrative Website
                                                      Your last visit was Thu, 04/02/2020, 10:30 AM CDT

  [WIS DOT-DMV]                                                      Main Menu          Help      Exit



                         BILLER GROUP: WIS
                                BILLER: TVR



  HISTORY PAYMENT DETAIL INFORMATION
                        Confirmation ID: WISTVR027424563


                              Your Payment Detail

                        Payment Amount: $85.00

                         Convenience Fee: $1.70

                            Total Amount: $86.70

                   Payment Effective Date: Mar-03-2020

                             Amount Due: $85.00

                                  Status: PROCESSED

                            Plate Number:


                              Your Account Detail

                            Card Number:

                          Expiration Date: Mar-2021

                               Card Type: Master Card


                    Authorization Number:

                           Email Address: lindadegraef0878@comcaf.net



                                  FTC Exhibit B - Page 24
                                  Wisconsin DMV Report
DOTSRY                                                                                       4/14/2020
Payment Detail                                                         Page 2 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 25 of
                                      40

                        Payment Channel: WEB

                  Payment Initiation Date: Mar-03-2020 10:47:13 CST

                        Last Update Date: Mar-03-2020 10:47:13 CST

                        Last Update User: Linda DeGraef


                        VIEW PAYER DETAILS           REFINE SEARCH


  CALL NOTES
                                   Call Notes Entry

                                                                          ᄞ



                                                                          ᄟ

                            SAVE NOTES           RESOLVE CALL

                                   Call Notes History
     Search for Payer or Payment
                                                                          ᄞ



                                                                          ᄟ


                                    Browser Requirements




                                     FTC Exhibit B - Page 25
                                     Wisconsin DMV Report
DOTSRY                                                                  4/14/2020
Payer Detail                                                                                   Page 1 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 26 of
                                      40




                                                                       Administrative Website
                                                          Your last visit was Thu, 04/02/2020, 10:30 AM CDT

  [WIS DOT-DMV]                                                          Main Menu          Help      Exit



                             BILLER GROUP: WIS
                                     BILLER: TVR



  REGISTERED PAYER PROFILE INFORMATION
                                      User Id:

                                  First Name: Linda

                                  Last Name: DeGraef

                             Company Name:

                             Street Address 1:

                             Street Address 2:

                                          City: Superior

                                        State: WI

                                     Zip Code 54880 -

                               Email Address: lindadegraef0878@comcaf.net

                              Phone Number:

                              VIEW ACCOUNTS        REFINE SEARCH



  Scheduled Payments
  Confirmation # Amount Business Date Effective Date Method Account # Product Description


  Recurring Payments
  Reference #       Amount       Frequency            Product Description                    Status


                                      FTC Exhibit B - Page 26
                                      Wisconsin DMV Report
DOTSRY                                                                                           4/14/2020
Payer Detail                                                                                   Page 2 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 27 of
                                      40


  Payment History
                        Business         Effective             Account Product
  Confirmation # Amount Date             Date           Method #       Description             Status
  WISTVR027424563 $86.70                 Mar-03-2020    CC              Vehicle Registration   PROCESSED
                                                                        Renewal




         Payment history greater than two years old is not available at this site. This
                     information will be made available upon request.
  Note History
  Note
  ID       Date/Time (ET)   Admin User     Note Text



  CALL NOTES
                                           Call Notes Entry

                                                                                                   ᄞ



                                                                                                   ᄟ

                                  SAVE NOTES            RESOLVE CALL

                                 Call Notes History
      Search for Payer or PaymentPayment Detail
                                                                                                   ᄞ



                                                                                                   ᄟ


                                            Browser Requirements




                                            FTC Exhibit B - Page 27
                                            Wisconsin DMV Report
DOTSRY                                                                                           4/14/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 28 of
                                      40




              Attachment
                  #3




                                  FTC Exhibit B - Page 28
                                  Wisconsin DMV Report
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 29 of
                                      40




Inquiry System - Financial Report

Search criteria: NSD ID:D2615375655003; Customer Number:11695801363; 04-02-2020 11:50:AM, DOTSRY


Customer Details
                           NSD ID:
   Identifiers
                          Customer: 11695801363
     Name        First: LINDA Middle: SUE Last: DEGRAEF
                                                              Updated On: 11-27-2017
    Primary
                 SUPERIOR, WI 54880 3714                      Updated By: DMV
    Address                                                       County: DOUGLAS
    Details                                          DOB: 0
    eNotify
Former Names
      Date                   Last                  First          Middle           Suffix Gender     DOB          NSD#
   02-05-2020             DE GRAEF                LINDA            SUE                      F
   02-05-2020             DE GRAEF                LINDA             S                       F
                                                  LINDA             S                       F

Events                                                                                              Date Descending ዩ    Sort

                                  Date: 03-03-2020                                               Payment#: 62724520063
                        Reference Type: IMAG                                                        Status: C
                            Reference#: C200630041666
                                Station: CC01 - CHARGE CARD STATION                              Processor: DOT1RNWP
                  Fees and Payments
                 Fees
                                                                                      Standard                     Amount
   Payment          Code                      Description                                           Amount Paid
                                                                                      Amount                         Due
                        300   REGISTRATION FEE - BONDED                                $ 85.00         $ 85.00     $ 85.00
                        332   CONVENIENCE FEE                                           $ 1.70          $ 1.70      $ 1.70
                                                                           Total       $ 86.70         $ 86.70     $ 86.70
                 Payments
                                 Type               Amount
                                  CC                $ 86.70
                                              Total $ 86.70
                                 Date: 02-05-2020                                                Payment#: 73652520036




   Payment




                                                     FTC Exhibit B - Page 29
                                                     Wisconsin DMV Report
                                                                                                                     4/2/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 30 of
                                      40




              Attachment
                  #4




                                  FTC Exhibit B - Page 30
                                  Wisconsin DMV Report
Wisconsin Department of Transportation Inquiry Report Output                         Page 1 of 1
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 31 of
                                      40




Inquiry System - Vehicle Abstract Report

Search criteria: First Name:LINDA; Last Name:DEGRAEF; Customer Number:11695801363;

Vehicle Information:




                                                 FTC Exhibit B - Page 31
                                                 Wisconsin DMV Report
DOTSRY                                                                                 4/2/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 32 of
                                      40




              Attachment
                  #5




                                  FTC Exhibit B - Page 32
                                  Wisconsin DMV Report
Payment Detail                                                                             Page 1 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 33 of
                                      40




                                                                   Administrative Website
                                                      Your last visit was Tue, 04/14/2020, 09:07 AM CDT

  [WIS DOT-DMV]                                                      Main Menu          Help      Exit



                         BILLER GROUP: WIS
                                BILLER: TVR



  HISTORY PAYMENT DETAIL INFORMATION
                        Confirmation ID: WISTVR028103343


                              Your Payment Detail

                        Payment Amount: $23.00

                         Convenience Fee: $0.46

                            Total Amount: $23.46

                   Payment Effective Date: Apr-13-2020

                             Amount Due: $23.00

                                  Status: PROCESSED

                            Plate Number:


                              Your Account Detail

                            Card Number:

                          Expiration Date: Apr-2021

                               Card Type: Master Card


                    Authorization Number: 029479

                           Email Address: michaelashworth8080@comcaf.net



                                  FTC Exhibit B - Page 33
                                  Wisconsin DMV Report
DOTSRY                                                                                      4/17/2020
Payment Detail                                                         Page 2 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 34 of
                                      40

                        Payment Channel: WEB

                  Payment Initiation Date: Apr-13-2020 17:31:03 CDT

                        Last Update Date: Apr-13-2020 17:31:03 CDT

                        Last Update User: Michael Ashworth


                        VIEW PAYER DETAILS           REFINE SEARCH


  CALL NOTES
                                   Call Notes Entry

                                                                          ᄞ



                                                                          ᄟ

                            SAVE NOTES           RESOLVE CALL

                                   Call Notes History
     Search for Payer or Payment
                                                                          ᄞ



                                                                          ᄟ


                                    Browser Requirements




                                     FTC Exhibit B - Page 34
                                     Wisconsin DMV Report
DOTSRY                                                                  4/17/2020
Payer Detail                                                                                   Page 1 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 35 of
                                      40




                                                                       Administrative Website
                                                          Your last visit was Tue, 04/14/2020, 09:07 AM CDT

  [WIS DOT-DMV]                                                          Main Menu          Help      Exit



                             BILLER GROUP: WIS
                                     BILLER: TVR



  REGISTERED PAYER PROFILE INFORMATION
                                      User Id:

                                  First Name: Michael

                                  Last Name: Ashworth

                             Company Name:

                             Street Address 1:

                             Street Address 2:

                                          City: Green Bay

                                        State: WI

                                     Zip Code 54301 -

                               Email Address: michaelashworth8080@comcaf.net

                              Phone Number:

                              VIEW ACCOUNTS        REFINE SEARCH



  Scheduled Payments
  Confirmation # Amount Business Date Effective Date Method Account # Product Description


  Recurring Payments
  Reference #       Amount       Frequency            Product Description                    Status


                                      FTC Exhibit B - Page 35
                                      Wisconsin DMV Report
DOTSRY                                                                                          4/17/2020
Payer Detail                                                                                   Page 2 of 2
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 36 of
                                      40


  Payment History
                        Business         Effective             Account Product
  Confirmation # Amount Date             Date           Method #       Description             Status
  WISTVR028103343 $23.46                 Apr-13-2020    CC              Vehicle Registration   PROCESSED
                                                                        Renewal




         Payment history greater than two years old is not available at this site. This
                     information will be made available upon request.
  Note History
  Note
  ID       Date/Time (ET)   Admin User     Note Text



  CALL NOTES
                                           Call Notes Entry

                                                                                                   ᄞ



                                                                                                   ᄟ

                                  SAVE NOTES            RESOLVE CALL

                                 Call Notes History
      Search for Payer or PaymentPayment Detail
                                                                                                   ᄞ



                                                                                                   ᄟ


                                            Browser Requirements




                                            FTC Exhibit B - Page 36
                                            Wisconsin DMV Report
DOTSRY                                                                                           4/17/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 37 of
                                      40




              Attachment
                  #6




                                  FTC Exhibit B - Page 37
                                  Wisconsin DMV Report
Wisconsin Department of Transportation Inquiry Report Output - A263555... Page 1 of 8
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 38 of
                                      40




Inquiry System - Financial Report

Search criteria: NSD ID:                      ; Customer Number:69310820321; 04-17-2020 11:45:AM, DOTSRY


Customer Details
                             NSD ID:
   Identifiers
                            Customer: 69310820321
      Name         First: MICHAEL Middle: P Last: ASHWORTH
    Primary                                                        Updated On: 01-20-2009
    Address        GREEN BAY, WI 54301 2744                            County: BROWN
     Details                                              DOB:
     eNotify

Events                                                                                               Date Descending ዩ    Sort

                                     Date: 04-13-2020                                             Payment#: 60542420104
                           Reference Type: IMAG                                                      Status: C
                               Reference#: C201040086797
                                   Station: CC01 - CHARGE CARD STATION                            Processor: DOT1RNWP
                    Fees and Payments
                   Fees
                                                                                       Standard                     Amount
    Payment           Code                           Description                                     Amount Paid
                                                                                       Amount                         Due
                          300   REGISTRATION FEE - BONDED                               $ 23.00         $ 23.00     $ 23.00
                          332   CONVENIENCE FEE                                          $ 0.46          $ 0.46      $ 0.46
                                                                               Total    $ 23.46         $ 23.46     $ 23.46
                   Payments
                                       Type               Amount
                                        CC                $ 23.46
                                                    Total $ 23.46
                                       Date: 01-31-2020                                           Payment#: 10395420031
                           Reference




    Payment




                                                          FTC Exhibit B - Page 38
                                                          Wisconsin DMV Report
DOTSRY                                                                                                              4/17/2020
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 39 of
                                      40




              Attachment
                  #7




                                  FTC Exhibit B - Page 39
                                  Wisconsin DMV Report
Wisconsin Department of Transportation Inquiry Report Output           Page 1 of 1
Case 1:19-cv-25046-RNS Document 211-2 Entered on FLSD Docket 04/27/2020 Page 40 of
                                      40




Inquiry System - Vehicle Abstract Report

Search criteria: Vin:          ;

Vehicle Information:




                                           FTC Exhibit B - Page 40
                                           Wisconsin DMV Report
DOTSRY                                                                  4/17/2020
